


Exhibit 10.43

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN
VARIABLE COMPENSATION STOCK UNIT AWARD PROGRAM SUBPLAN

 

GRANT NOTICE

 

Investment Technology Group, Inc. (the “Company”), pursuant to Section 6 of its
Variable Compensation Stock Unit Award Program Subplan (the “Program”), hereby
grants to you as a Participant under the Program, Stock Units representing a
generally nontransferable right to receive one share of Company Stock with
respect to each underlying Stock Unit at a specified future date together with a
right to Dividend Equivalents on Basic Units as specified in the Program (the
“Grant”), subject to all of the terms and conditions as set forth herein, the
Program and the Investment Technology Group, Inc. 2007 Omnibus Equity
Compensation Plan (the “Plan”).(1)  All capitalized terms herein that are not
otherwise defined shall have the meanings ascribed to such terms in the Program
or Plan, as applicable.

 

Participant:

 

Date of Grant:

 

Number of Basic Stock Units subject to Grant:

 

Number of Matching Stock Units subject to Grant:

 

 

Vesting Schedule: The Basic Units subject to this Grant shall vest in equal
annual installments on each of the first, second and third anniversaries of the
Date of Grant if the Participant remains continuously employed by the Company on
each applicable vesting date. The Matching Units granted with respect to the
Basic Units subject to this Grant shall vest 100% on the third anniversary of
the Date of Grant if the Participant remains continuously employed by the
Company through such date.  The Participant shall receive shares of Company
Stock in settlement of the Basic Units and Matching Units in accordance with the
terms of the Program, subject to the collection of applicable taxes in
connection with the issuance of Company Stock.

 

Acknowledgements: You acknowledge receipt of this Grant Notice, the Program, the
Plan and the Plan prospectus.(1)  You further acknowledge that this Grant is
made under, and governed by the terms and conditions of, the Plan and the
Program and you agree to be bound by such terms.  The Compensation Committee of
the Board of Directors of the Company (the “Board”), or any other committee
appointed by the Board to administer the Program, has the authority to interpret
and construe this Grant pursuant to the terms of the Program and the Plan, and
its decisions shall be conclusive as to any questions arising hereunder.

 

Recoupment Policy:  You agree that you will be subject to any compensation
clawback or recoupment policies that may be applicable to you as an employee of
the Company or any of its affiliates, as in effect from time to time and as
approved by the Board or the Compensation Committee of the Board, whether or not
approved before or after the Date of Grant.

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

PARTICIPANT

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Brokerage Name:

 

 

Title:

 

 

Brokerage Account Number:

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------

(1)   The Plan, Plan prospectus, and Program are available on the Company’s
Intraweb; provided that paper copies of the Plan, Plan prospectus and Program
are available upon request by contacting the Legal Department of the Company at
ITG_Legal or 212.444.6378.

 

--------------------------------------------------------------------------------
